DETAILED ACTION
This office action is in response to communication filed on October 22, 2021.

Response to Amendment
Amendments filed on October 22, 2021 have been entered.
The specification has been amended.
Claims 1-20 remain cancelled.
Claims 21, 24, 26, 29 have been amended.
Claim 28 has been cancelled.
Claim 31-36 have been added
Claims 21-27 and 29-36 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 10), filed on 10/22/2021, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 10/22/2021, with respect to the objections to claims 21, 24, 26 and 29 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 10/22/2021, with respect to the rejections of claims 24 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

Applicant’s arguments, see Remarks (p. 10), filed on 10/22/2021, with respect to the rejections of claims 21-22, 24-27 and 29-30 under 35 U.S.C. 103, have been fully considered. In view of the amendments, the rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harnik Shukla (Reg. No. 73097), applicant’s representative, on 11/04/2021.
The application has been amended as follows: 

Regarding claim 23. 
Claim has been cancelled due to the subject matter recited in claim 23 already incorporated in independent claim 21.

Regarding claim 24. 
Claim language is replaced by “The method of claim 21, wherein the preprocessing comprises: applying a low pass filter to the force profile; 

Regarding claim 25. 
Claim language is replaced by “The method of claim 21, wherein the extraction of the features comprises calculating scores of the force profile or applying a linear discriminate analysis to the force profile”.

Regarding claim 29. 
Claim language is replaced by “The system of claim 26, wherein the preprocessing comprises: applying a low pass filter to the force profile; 

Regarding claim 30. 
Claim language is replaced by “The system of claim 26, wherein the extraction of the features comprises calculating scores of the force profile or applying a linear discriminate analysis to the force profile”.

Regarding claim 31. 
Claim language is replaced by 
“A non-transitory storage medium comprising instructions when executed by one or more hardware processors cause for detecting air in a chamber of an infusion system, the 
detecting a force acting on a plunger as it moves against [[a]] the chamber containing fluid; 
preprocessing a force profile based on the detected force acting on the plunger; extracting features from the force profile; and
classifying the force profile as being an air force profile or a liquid force profile based on the extracted features, 
wherein the preprocessing comprises: acquiring the force profile; re-sampling the force profile for a set of angles; selecting a sub-set of angles for the force profile; and calculating a derivative of the force profile based on the force profile at the sub-set of angles”.

Regarding claim 33. 
Claim language is replaced by “The non-transitory storage medium of Claim 31, wherein the preprocessing comprises: applying a low pass filter to the force profile”.

Regarding claim 34. 
Claim language is replaced by “The non-transitory storage medium of Claim 31, wherein the preprocessing comprises: applying a range limit to the force profile”.

Regarding claim 35. 
the preprocessing comprises: calculating a difference between the force profile and a baseline or mean force profile”.

Examiner’s Note
Claims 21-22, 24-27 and 29-36 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 21 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., detecting air in a chamber of an infusion system), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 26 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., detecting air in a chamber of an infusion system), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 22, 24-25, 27, 29-30 and 32-36, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 21-22, 24-27 and 29-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21. (Currently Amended) 
Wang (US 7981082 B2) discloses:
A method for detecting air in a chamber (Fig. 1, item 24 – “pumping chamber”) of an infusion system (col. 1, lines 19-24: a method for detecting air in a fluid delivery system (Fig. 1) is presented) comprising: 
moving a plunger (Fig. 1, item 44 – “pumping element”) against the chamber containing fluid (col. 8, lines 49-56: a pumping element, such as a plunger presses on the pumping chamber that contains fluid); 
a force/pressure sensor (Fig. 1, item 46) detects the force/pressure exerted by the pumping element on the pumping chamber); 
preprocessing a force profile based on the detected force acting on the plunger (col. 9, lines 22-29: a force/pressure signal (force profile) is generated from the detected force/pressure and sent to the processing unit (Fig. 1, item 30) for use in determination of operating condition of the pump); and
extracting features from the force profile (col. 9, lines 26-29; col. 11, lines 23-27: analysis of force/pressure signal allows determination of various parameters (features) for operation of medical pump);
wherein the preprocessing comprises: 
acquiring the force profile (col. 9, lines 22-29: a force/pressure signal (force profile) is generated from the detected force/pressure and acquired by the processing unit (Fig. 1, item 30) for use in determination of operating condition of the pump); 
re-sampling the force profile for a set of angles (col. 9, lines 48-52: force/pressure data is associated with angle information of the pumping cycle); and
selecting a sub-set of angles for the force profile (col. 27, lines 7-12: completion of pressurization phase is estimated after a predetermined angle of rotation). 

Regarding classifying the force profile as being an air force profile or a liquid force profile based on the extracted features, Caleffi (US 8728020 B2) teaches:
“The control procedure may comprise a stage of acquiring the pressure signal in the expansion chamber 9 … Thus the flow of a certain quantity of fluid into the a pressure signal in the expansion chamber is acquired using a pressure sensor (see col. 5, lines 13-17), with a pressure increase (extracted feature) allowing identification of fluid as liquid or gas (air)).

Franzoni (US 20110064612 A1) teaches:
	“In a specific embodiment of the invention, a medical fluid circuit comprises a source batch of fluid, an infusion pump for removing the fluid from the source, an expansion chamber for gas-liquid separation in the medical fluid, and a pressure sensor for measuring the pressure in the expansion chamber … if, during this time, the pressure measured in the expansion chamber falls relatively sharply (for example the pressure drop exceeds a certain threshold value), this means that the quantity of liquid in the expansion chamber is relatively high and it is therefore not necessary to perform any regulation of the liquid level in the chamber; if on the other hand the pressure measured in the expansion chamber does not drop by a sufficient amount (for example the pressure drop does not exceed a certain threshold value), this means that the quantity of gas in the expansion chamber is excessively high and an adjustment of the liquid level in the chamber will have to be made, for example by aspiration of gas with a syringe” ([0019]: a medical fluid circuit includes a pressure sensor to measure the pressure inside the chamber; based on the pressure analysis, adjustment of the liquid level in the chamber is performed).

Cole (US 6142008 A) teaches:
	“Controller 162 determines whether each sample is either 100% air or 100% liquid by comparing a sampled signal from air bubble sensor 176 to a predetermined threshold that is a fixed percentage of a last reading that was found to indicate the presence of liquid in distal tubing 118. If the sampled signal is valid and below the predetermined threshold, controller 162 determines that the sample indicates the presence of air. Conversely, if a valid sampled signal is above the predetermined threshold, controller 162 determines that the sample indicates the presence of a liquid in the distal tubing” (col. 8, lines 7-17: controller compares signals from an air bubble sensor to a predetermined threshold in order to determine whether the signals correspond to liquid or air in the distal tubing).

Kaplit (US 7477997 B2) teaches:
	“The present aspiration method checks the aspiration for undesirable events such as partial or complete clogs, or aspiration of air by calculating the standard deviation of the residuals from a linear regression analysis of the aspiration pressure profile, optionally including a pressure difference test to verify liquid was aspirated. It has been discovered that if the standard deviation of the residuals is less than a predetermined value, then the aspiration process is free of undesirable events” (col. 3, lines 23-31: undesirable events such as aspiration of air are determined based on calculating the standard deviation of residuals from a linear regression analysis of a pressure profile).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein the preprocessing comprises:
calculating a derivative of the force profile based on the force profile at the sub-set of angles,”
in combination with all other features within the claim, as claimed and defined by applicant.  

Regarding claim 26. (Currently Amended) 
Wang (US 7981082 B2) discloses:
A system (Fig. 1) for detecting air in a chamber (Fig. 1, item 24 – “pumping chamber”) of an infusion system (col. 1, lines 19-24: a system for detecting air in a fluid delivery system (Fig. 1) is presented), the system comprising one or more hardware processors (Fig. 1, item 30 – “processing unit”) configured to:
detect a force acting on a plunger (Fig. 1, item 44 – “pumping element”) as it moves against the chamber containing fluid (col. 8, lines 49-56; col. 9, lines 16-18: a pumping element, such as a plunger presses on the pumping chamber that contains fluid; a force/pressure sensor (Fig. 1, item 46) detects the force/pressure exerted by the pumping element on the pumping chamber); 
preprocess a force profile based on the detected force acting on the plunger (col. 9, lines 22-29: a force/pressure signal (force profile) is generated from the detected force/pressure and sent to the processing unit (Fig. 1, item 30) for use in determination of operating condition of the pump); and
extract features from the force profile (col. 9, lines 26-29; col. 11, lines 23-27: analysis of force/pressure signal allows determination of various parameters (features) for operation of medical pump);
wherein the preprocessing comprises: 
acquiring the force profile (col. 9, lines 22-29: a force/pressure signal (force profile) is generated from the detected force/pressure and acquired by the processing unit (Fig. 1, item 30) for use in determination of operating condition of the pump); 
re-sampling the force profile for a set of angles (col. 9, lines 48-52: force/pressure data is associated with angle information of the pumping cycle); and
selecting a sub-set of angles for the force profile (col. 27, lines 7-12: completion of pressurization phase is estimated after a predetermined angle of rotation). 

Regarding classify the force profile as being an air force profile or a liquid force profile based on the extracted features, Caleffi (US 8728020 B2) teaches:
“The control procedure may comprise a stage of acquiring the pressure signal in the expansion chamber 9 … Thus the flow of a certain quantity of fluid into the intermediate tract will determine a certain pressure increase, which can be measured by the pressure sensor 10. If this pressure increase is relatively high, it means that the fluid which has entered the intermediate tract moved by the positive-displacement pump 5 contains a relatively high percentage of liquid part with respect to gaseous part. If, on the other hand, this pressure increase is relatively small, it means that the fluid moved into a pressure signal in the expansion chamber is acquired using a pressure sensor (see col. 5, lines 13-17), with a pressure increase (extracted feature) allowing identification of fluid as liquid or gas (air)).

Franzoni (US 20110064612 A1) also teaches:
	“In a specific embodiment of the invention, a medical fluid circuit comprises a source batch of fluid, an infusion pump for removing the fluid from the source, an expansion chamber for gas-liquid separation in the medical fluid, and a pressure sensor for measuring the pressure in the expansion chamber … if, during this time, the pressure measured in the expansion chamber falls relatively sharply (for example the pressure drop exceeds a certain threshold value), this means that the quantity of liquid in the expansion chamber is relatively high and it is therefore not necessary to perform any regulation of the liquid level in the chamber; if on the other hand the pressure measured in the expansion chamber does not drop by a sufficient amount (for example the pressure drop does not exceed a certain threshold value), this means that the quantity of gas in the expansion chamber is excessively high and an adjustment of the liquid level in the chamber will have to be made, for example by aspiration of gas with a syringe” ([0019]: a medical fluid circuit includes a pressure sensor to measure the pressure inside the chamber; based on the pressure analysis, adjustment of the liquid level in the chamber is performed).

Cole (US 6142008 A) teaches:
controller compares signals from an air bubble sensor to a predetermined threshold in order to determine whether the signals correspond to liquid or air in the distal tubing).

Kaplit (US 7477997 B2) teaches:
	“The present aspiration method checks the aspiration for undesirable events such as partial or complete clogs, or aspiration of air by calculating the standard deviation of the residuals from a linear regression analysis of the aspiration pressure profile, optionally including a pressure difference test to verify liquid was aspirated. It has been discovered that if the standard deviation of the residuals is less than a predetermined value, then the aspiration process is free of undesirable events” (col. 3, lines 23-31: undesirable events such as aspiration of air are determined based on calculating the standard deviation of residuals from a linear regression analysis of a pressure profile).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“the preprocessing comprises:

in combination with all other features within the claim, as claimed and defined by applicant.  

Regarding claim 31. (New) 
Wang (US 7981082 B2) discloses:
A non-transitory storage medium (Fig. 1, item 34 – ‘memory’) comprising instructions (Fig. 1, item 36 – “programming code”; col. 8, lines 27-33: memory stores code and data necessary for the processing unit to operate and output conditions of a pump in a fluid delivery system) when executed by one or more hardware processors (Fig. 1, item 30 – “processing unit”) cause for detecting air in a chamber (Fig. 1, item 24 – “pumping chamber”) of an infusion (col. 1, lines 19-24: a system for detecting air in a fluid delivery system (Fig. 1) is presented), the system comprising one or more hardware processors are configured to implement a process comprising: 
detecting a force acting on a plunger (Fig. 1, item 44 – “pumping element”) as it moves against a chamber containing fluid (col. 8, lines 49-56; col. 9, lines 16-18: a pumping element, such as a plunger presses on the pumping chamber that contains fluid; a force/pressure sensor (Fig. 1, item 46) detects the force/pressure exerted by the pumping element on the pumping chamber); 
preprocessing a force profile based on detected force acting on the plunger (col. 9, lines 22-29: a force/pressure signal (force profile) is generated from the detected force/pressure and sent to the processing unit (Fig. 1, item 30) for use in determination of operating condition of the pump); and
extracting features from the force profile (col. 9, lines 26-29; col. 11, lines 23-27: analysis of force/pressure signal allows determination of various parameters (features) for operation of medical pump); 
wherein the preprocessing comprises: 
acquiring the force profile (col. 9, lines 22-29: a force/pressure signal (force profile) is generated from the detected force/pressure and acquired by the processing unit (Fig. 1, item 30) for use in determination of operating condition of the pump); 
re-sampling the force profile for a set of angles (col. 9, lines 48-52: force/pressure data is associated with angle information of the pumping cycle); and
selecting a sub-set of angles for the force profile (col. 27, lines 7-12: completion of pressurization phase is estimated after a predetermined angle of rotation).

Regarding classifying the force profile as being an air force profile or a liquid force profile based on the extracted features, Caleffi (US 8728020 B2) teaches:
“The control procedure may comprise a stage of acquiring the pressure signal in the expansion chamber 9 … Thus the flow of a certain quantity of fluid into the intermediate tract will determine a certain pressure increase, which can be measured by the pressure sensor 10. If this pressure increase is relatively high, it means that the fluid which has entered the intermediate tract moved by the positive-displacement pump 5 contains a relatively high percentage of liquid part with respect to gaseous part. If, on the other hand, this pressure increase is relatively small, it means that the fluid moved into a pressure signal in the expansion chamber is acquired using a pressure sensor (see col. 5, lines 13-17), with a pressure increase (extracted feature) allowing identification of fluid as liquid or gas (air)).

Franzoni (US 20110064612 A1) also teaches:
	“In a specific embodiment of the invention, a medical fluid circuit comprises a source batch of fluid, an infusion pump for removing the fluid from the source, an expansion chamber for gas-liquid separation in the medical fluid, and a pressure sensor for measuring the pressure in the expansion chamber … if, during this time, the pressure measured in the expansion chamber falls relatively sharply (for example the pressure drop exceeds a certain threshold value), this means that the quantity of liquid in the expansion chamber is relatively high and it is therefore not necessary to perform any regulation of the liquid level in the chamber; if on the other hand the pressure measured in the expansion chamber does not drop by a sufficient amount (for example the pressure drop does not exceed a certain threshold value), this means that the quantity of gas in the expansion chamber is excessively high and an adjustment of the liquid level in the chamber will have to be made, for example by aspiration of gas with a syringe” ([0019]: a medical fluid circuit includes a pressure sensor to measure the pressure inside the chamber; based on the pressure analysis, adjustment of the liquid level in the chamber is performed).

Cole (US 6142008 A) teaches:
controller compares signals from an air bubble sensor to a predetermined threshold in order to determine whether the signals correspond to liquid or air in the distal tubing).

Kaplit (US 7477997 B2) teaches:
	“The present aspiration method checks the aspiration for undesirable events such as partial or complete clogs, or aspiration of air by calculating the standard deviation of the residuals from a linear regression analysis of the aspiration pressure profile, optionally including a pressure difference test to verify liquid was aspirated. It has been discovered that if the standard deviation of the residuals is less than a predetermined value, then the aspiration process is free of undesirable events” (col. 3, lines 23-31: undesirable events such as aspiration of air are determined based on calculating the standard deviation of residuals from a linear regression analysis of a pressure profile).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“the preprocessing comprises:

in combination with all other features within the claim, as claimed and defined by applicant.  

Regarding 22, 24-25, 27, 29-30 and 32-36.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857